OFFICE      OF THE ATTORNEY         GENERAL     OF TEXAS

  GROVER   SELLERS
                                           AUST’N 11
  AITORW~Y
       GCNIIIAL




Henorrblo L. W. Vuice
County ~Attmraey
tltur County
Box 207
Bit. Pleasant, Tour
Dear Sir:                        opinha      Ho. 0-6750


                                           af the Amed




                  .~.
     .’      ., Ar trcii  1939; YJ’itie    4X, ctxijlter 2,   of   the Tievised ClvLl
Stat&s:‘01        Texa,s;‘>,:9’25, :+?9i    aa follovr:
             “Each boun~g clerk shall record in h well bound
      beck the of~lcl~l     dlschnrse   of each s,oldler, sailor
      or other,~ersar,    reeldent   Ln the county vt:o served
      .ct hoqe or abroad ln the army o? navy forces        of the
      United -$&ate8   ln the late World War‘. For such eerv-
      ices raid clerk shall be alloved       by the commlsalonera
      court,   out ai the genenl      fund of the ceuntr, net to
      exceed fifteen    cents for each one hundred vords so
      recorded.”
                                                                                         685

Hon. L. V. Vance, pogo 2


           This ltotute (Article  1939) woo amended b Sectlen 1,
Ii. B. He. 109, Chop. 107, p. 187, Acts of thr 48th Legloloture,
Regular &ooIea,   1943, lo l8 to read 40 f*llevo~
               “Xoch Count7      Clerk    lboll   recerd     In l roll-bound
        bemk the oiflclal dlochorge of each member of the Amed
        Feroeo of the Waited Stator of kerlca or the Armed
        Force Reserve ai the Waited Water of America or the
        Auxllla~     et llthor     Amed Forces of the United Rteteo
        lf   America or the      Amed Ferce Reserve of America vho
        hove served In the        Amed Forces lS the Waited States
        of k er ic alia o o1916. Than             oboll bo no ,ohrrgo mode
        for the recordingmd keeping               lf  the88 reoerdo.”
               It vi11 be lboerved tht      Artlolo           1939 [As rmeaded     br
the Acts      OS the 48tb LogIoloture)~ev,i~o                 t&t   there lbol      be
no charm medo fw the recemlins:                            Dinn Of   td
 UaderooorIag ours1
            When l otrtute,   01~11 or orl8Iao1,   IO lrprrooed  la
plain   and uaublgueuo   lmgmge,   aad its meuilng   IO olear &ad
lbvleuo, them IO ao room fer conotruotlrn.       Caddy ~6. First
Rotleaol   Beak of Bee-eat,   283 S.W. 4721 Sporko ~8. Stab,
174 3. If. 331.
               The lffr o tive
                             doteof the above oat voo April 6, 1943,
aad lla o esold date the forego        pre~loleao   hove governed    the
subject utter   inquired  lbeut . ?n    r lr vlf the plain    pnrIoleao
lf the oktute,    It IO cur l plnlea   tUt    the ComIoolenen~      Court
lf Titus Ceuaty ho am l   utherlty   to ollev     my roes cblmed     by the
Couaty Clerk for recording and keeping dloobmgeo           of members of
the Awed Forces or Reoervro.
                                                           Vary   truly   yours,
                                                           ATTORHBY
                                                                  OERERAL
                                                                        OF TEXAS